Citation Nr: 1106754	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to November 1974, 
and from October 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

The Veteran is seeking an increased evaluation for traumatic 
arthritis of the left knee. 
 
He last underwent a VA examination in August 2006 to evaluate the 
severity of the disorder.  In a February 2007 statement, he 
contended that the VA examination did not adequately reflect the 
severity of his disability.  Moreover, the Veteran's service 
representative indicated in January 2010 that the left knee 
disability had worsened considerably since the August 2006 
examination.  

Based on these considerations, the Board finds that the claim 
must be remanded to afford the Veteran an opportunity to undergo 
a contemporaneous VA examination to assess the current nature, 
extent and severity of his traumatic arthritis of the left knee.  
See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability, such as when the evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

The AMC/RO should also ensure that the VA examination expresses 
all medical findings in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  



Accordingly, the case is REMANDED for the following action:

1. After completing any initial development 
warranted by the entire record, to include 
associating all outstanding VA treatment 
records with the claims folder, the RO should 
schedule the Veteran for a VA examination to 
determine the nature and severity of the 
service-connected traumatic arthritis of the 
left knee.  The entire claims file, including 
a copy of this remand, must be made available 
to the examiner for review.  Accordingly, the 
examiner is asked to review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  

Then, based on the results of the 
examination, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's traumatic arthritis of the 
left knee.  In doing so, the examiner should 
express the findings of range of motion 
studies in degrees and in relation to normal 
range of motion.  The examiner is also asked 
to fully describe any functional loss due to 
pain, weakened movement, excess fatigability, 
and incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  

Accordingly, the VA examiner should set forth 
all relevant findings.  Also, specific 
references to the Veteran's claims file, 
including all pertinent medical records, and 
the Veteran's lay assertions should be 
provided, as appropriate.

2.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

